Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 1 of 14 Page ID #:1




   1
       TOSTRUD LAW GROUP, P.C.
   2   1925 Century Park East, Ste. 2100
   3
       Los Angeles, CA. 90067
       Tel: (310) 278-2600
   4   Fax: (310) 278-2640
   5   Email: jtostrud@tostrudlaw.com

   6   [Additional Counsel on Signature Page]
   7
                            UNITED STATES DISTRICT COURT
   8                       CENTRAL DISTRICT OF CALIFORNIA
   9
        MELVYN KLEIN,                              )    CASE NO.: 20-cv-3793
  10                                               )
                               Plaintiff,          )    COMPLAINT
  11
                                                   )
  12                  v.                           )
                                                   )
  13
                                                   )    JURY TRIAL DEMANDED
  14                           Defendants,         )
                                                   )
  15
        OPUS BANK, PAUL G. GREIG,                  )
  16    PAUL W. TAYLOR, MARSHA                     )
        CAMERON, MELANIE S. CIBIK,                 )
  17
        MARK DEASON, MAL DURKEE,                   )
  18    DAVID KING, MARY E. THIGPEN,               )
        AND RICHARD C. THOMAS,                     )
  19
                                                   )
  20

  21         Plaintiff, by his undersigned attorneys, for this complaint against defendants,
  22   alleges upon personal knowledge with respect to himself, and upon information and
  23   belief based upon, inter alia, the investigation of counsel as to all other allegations
  24   herein, as set forth below.
  25         1.     This action stems from a proposed transaction announced on February
  26   3, 2020 (the “Proposed Transaction”), pursuant to which Opus Bank (“Opus” or the
  27   “Company”), a California chartered bank, will be acquired by Pacific Premier
  28
                                                  1
                                             COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 2 of 14 Page ID #:2




   1   Bancorp, Inc. (“Pacific Premier”), a Delaware corporation, and Pacific Premier
   2   Bank.
   3           2.   On January 31, 2020, Opus’s Board of Directors (the “Board” or
   4   “Individual Defendants”) caused the Company to enter into an agreement and plan
   5   of merger (the “Merger Agreement”) with Pacific Premier and Pacific Premier Bank.
   6   Pursuant to the terms of the Merger Agreement, shareholders of Opus will receive
   7   0.90 shares of Pacific Premier common stock for each share of Opus they own.
   8           3.   On April 6, 2020, defendants filed a Form S-4 Registration Statement
   9   (the “Registration Statement”) with the United States Securities and Exchange
  10   Commission (“SEC”) in connection with the Proposed Transaction, which
  11   scheduled a stockholder vote on the Proposed Transaction for May 5, 2020.
  12           4.   The Registration Statement omits material information with respect to
  13   the Proposed Transaction, which renders the Registration Statement false and
  14   misleading. Accordingly, plaintiff alleges herein that defendants violated Sections
  15   14(a) and 20(a) of the Securities Exchange Act of 1934 (the “1934 Act”) in
  16   connection with the Registration Statement.
  17                             JURISDICTION AND VENUE
  18           5.   This Court has jurisdiction over the claims asserted herein pursuant to
  19   Section 27 of the 1934 Act because the claims asserted herein arise under Sections
  20   14(a) and 20(a) of the 1934 Act and Rule 14a-9.
  21           6.   This Court has jurisdiction over defendants because each defendant is
  22   either a corporation that conducts business in and maintains operations within this
  23   District, or is an individual with sufficient minimum contacts with this District so
  24   as to make the exercise of jurisdiction by this Court permissible under traditional
  25   notions of fair play and substantial justice.
  26           7.   Venue is proper under 28 U.S.C. § 1391(b) because a portion of the
  27   transactions and wrongs complained of herein occurred in this District.
  28                                         PARTIES
                                                  2
                                            COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 3 of 14 Page ID #:3




   1         8.     Plaintiff is, and has been continuously throughout all times relevant
   2   hereto, the owner of Opus common stock.
   3         9.     Defendant Opus is a California-chartered Bank and a party to the
   4   Merger Agreement. Opus’s common stock is traded on NASDAQ under the ticker
   5   symbol “OPB.”
   6         10.    Defendant Paul G. Greig is Chairman of the Board of the Company.
   7         11.    Defendant Paul W. Taylor is Chief Executive Officer, President, and a
   8   director of the Company.
   9         12.    Defendant Marsha Cameron is a director of the Company.
  10         13.    Defendant Melanie S. Cibik is a director of the Company.
  11         14.    Defendant Mark Deason is a director of the Company.
  12         15.    Defendant Mal Durkee is a director of the Company.
  13         16.    Defendant David King is a director of the Company.
  14         17.    Defendant Mary E. Thigpen is a director of the Company.
  15         18.    Defendant Richard C. Thomas is a director of the Company.
  16         19.    The defendants identified in paragraphs 10 through 18 are collectively
  17   referred to herein as the “Individual Defendants.”
  18         20.    Pacific Premier is a Delaware corporation and a party to the Merger
  19   Agreement.
  20         21.    Pacific Premier Bank is a California-chartered bank, a wholly-owned
  21   subsidiary of Pacific Premier, and a party to the Merger Agreement.
  22                                         FACTS
  23         22.    Opus provides commercial and retail banking products and solutions to
  24   customers in western markets from its headquarters in Irvine, California and through
  25   over forty-five banking offices.
  26         23.    The Company offers various treasury, cash management and depository
  27   solutions, and a wide range of loan products, including commercial, healthcare,
  28
                                                 3
                                           COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 4 of 14 Page ID #:4




   1   media and entertainment, corporate finance, multifamily residential, commercial
   2   real estate, and structured finance, and is an SBA preferred lender.
   3         24.    Opus’s wholly-owned subsidiary, PENSCO Trust Company, has
   4   approximately $14 billion of custodial IRA assets and more than 45,000 client
   5   accounts, composed of financial institutions, financial advisors and self-directed
   6   investors.
   7         25.    On January 31, 2020, the Individual Defendants caused the Company
   8   to enter into the Merger Agreement with Pacific Premier and Pacific Premier Bank.
   9         26.    Pursuant to the terms of the Merger Agreement, shareholders of Opus
  10   will receive 0.90 shares of Pacific Premier common stock for each share of Opus
  11   they own.
  12         27.    According to the press release announcing the Proposed Transaction:
  13
             Pacific Premier Bancorp, Inc. (NASDAQ: PPBI) (the “Company”,
  14         “Pacific Premier”, “we”, “us” or “our”), the holding company of Pacific
  15
             Premier Bank, and Opus Bank (NASDAQ: OPB) (“Opus”) today
             announced they have entered into a definitive agreement under which
  16         Pacific Premier will acquire Opus in an all-stock transaction valued at
  17         approximately $1.0 billion, or $26.82 per share, based on a closing price
             for Pacific Premier’s common stock of $29.80 as of January 31, 2020.
  18         Pacific Premier expects the transaction to be 14% accretive to EPS in
  19         2021 with a 1.8 year earnback period to tangible book value per share
             based on anticipated cost savings of approximately 25%...
  20

  21         Transaction Details

  22         Under the terms of the definitive agreement, which was approved by
  23         the Board of Directors of both companies, holders of Opus common
             stock (including holders of Opus Series A preferred stock whose shares
  24         will be treated on an as-converted basis) will have the right to receive
  25         0.90 shares of Pacific Premier common stock for each share of Opus
             common stock they own.
  26

  27         Existing Pacific Premier shareholders will own approximately 63% of
             the outstanding shares of the combined company, and Opus
  28         shareholders are expected to own approximately 37%.
                                                 4
                                           COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 5 of 14 Page ID #:5




   1
             The transaction is expected to close in the second quarter of 2020,
   2         subject to satisfaction of customary closing conditions, including
   3
             regulatory approvals and shareholder approval from Pacific Premier
             and Opus shareholders. Opus directors who own shares of Opus
   4         common stock, executive officers and certain shareholders have
   5         entered into agreements with Pacific Premier pursuant to which they
             have committed to vote their shares of Opus common stock in favor of
   6         the acquisition. For additional information about the proposed
   7         acquisition of Opus, shareholders are encouraged to carefully read the
             definitive agreement, which will be filed with the Securities and
   8         Exchange Commission (“SEC”).
   9
             D.A. Davidson & Co. acted as financial advisor to Pacific Premier in
  10         the transaction and delivered a fairness opinion to the Board of
  11         Directors of Pacific Premier. Holland & Knight LLP served as legal
             counsel to Pacific Premier. Piper Sandler & Co. acted as financial
  12         advisor to Opus and delivered a fairness opinion to the Board of
  13         Directors of Opus. Sullivan & Cromwell LLP served as legal counsel
             to Opus.
  14
             28.   The Merger Agreement contains a “no solicitation” provision that
  15
       prohibits the Individual Defendants from soliciting alternative proposals. Section
  16
       6.07(a) of the Merger Agreement provides, in relevant part:
  17

  18         From the date of this Agreement through the Effective Time, neither
  19         Seller nor any of its Subsidiaries shall, and each of the foregoing shall
             cause their respective directors, officers or employees or any
  20         Representative retained by them not to, directly or indirectly through
  21         another Person, (i) solicit, initiate or knowingly encourage (including
             by way of furnishing information or assistance), or take any other action
  22         designed to facilitate or that is likely to result in, any inquiries or the
  23         making of any proposal or offer that constitutes, or is reasonably likely
             to lead to, any Acquisition Proposal, (ii) provide any confidential
  24         information or data to any Person relating to any Acquisition Proposal,
  25         (iii) participate in any discussions or negotiations regarding any
             Acquisition Proposal, (iv) waive, terminate, modify or fail to enforce
  26         any provision of any contractual “standstill” or similar obligations of
  27         any Person other than Purchaser Parent or its Affiliates, (v) approve or
             recommend, propose to approve or recommend, or execute or enter
  28
                                                  5
                                           COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 6 of 14 Page ID #:6




   1
             into, any letter of intent, agreement in principle, merger agreement,
             asset purchase agreement or share exchange agreement, option
   2         agreement or other similar agreement related to any Acquisition
   3
             Proposal or propose to do any of the foregoing, or (vi) make or
             authorize any statement, recommendation or solicitation in support of
   4         any Acquisition Proposal. . . .
   5         29.     Section 6.07(b) of the Merger Agreement states: “In addition to the
   6   obligations of Seller set forth in this Section 6.07, Seller shall promptly (within 24
   7   hours) advise Purchaser Parent orally and in writing of its receipt of any Acquisition
   8   Proposal.”
   9         30.     The Merger Agreement also contains a “fiduciary out” provision
  10   permitting the Board to change its recommendation of the Proposed Transaction
  11   only under limited circumstances, and gives Pacific Premier a “matching right” with
  12   respect to any “Superior Proposal” made to the Company. Section 6.02(b) of the
  13   Merger Agreement provides:
  14
             Notwithstanding the foregoing, Seller and the Seller Board shall be
  15         permitted to effect a Change in Recommendation if and only if,
  16         following the receipt of an Acquisition Proposal:

  17         (i)     Seller shall have complied in all material respects with Section
  18                 6.07;

  19         (ii)    the Seller Board, after consulting with its outside counsel, shall
  20                 have determined in good faith that failure to do so would be more
                     likely than not to be inconsistent with the directors’ fiduciary
  21                 duties under applicable law;
  22
             (iii)   the Seller Board shall have concluded in good faith, after giving
  23                 effect to all the adjustments which may be offered by Purchaser
  24                 Parent pursuant to clause (v) below, that such Acquisition
                     Proposal constitutes a Superior Proposal;
  25

  26         (iv)     Seller shall notify Purchaser Parent, at least five (5) Business
                     Days in advance, of its intention to effect a Change in
  27                 Recommendation in response to such Superior Proposal
  28                 (including the identity of the party making such Acquisition
                                                  6
                                            COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 7 of 14 Page ID #:7




   1
                   Proposal) and furnish to Purchaser Parent all the material terms
                   and conditions of such proposal; and
   2

   3
             (v)   prior to effecting such a Change in Recommendation, Seller
                   shall, and shall cause its financial and legal advisors to, during
   4               the period following Seller's delivery of the notice referred to in
   5               clause (iv) above, negotiate with Purchaser Parent in good faith
                   for a period of up to five (5) Business Days (to the extent
   6               Purchaser Parent desires to negotiate) to make such adjustments
   7               in the terms and conditions of this Agreement so that such
                   Acquisition Proposal ceases to constitute a Superior Proposal.
   8

   9
             31.   The Merger Agreement further provides for a “termination fee” of
  10
       $38,658,859 payable by the Company to Pacific Premier if the Individual
  11
       Defendants cause the Company to terminate the Merger Agreement.
  12
             32.   Defendants filed the Registration Statement with the SEC in connection
  13
       with the Proposed Transaction but it omits material information with respect to the
  14
       Proposed Transaction.
  15
             33.   First, the Registration Statement omits material information regarding
  16
       Opus’s and Pacific Premier’s financial projections.
  17
             34.   The Registration Statement fails to disclose the following information
  18
       which was given to the Company’s financial advisor Piper Sandler & Co. (“Piper”):
  19
       “earnings per share estimates for Opus for the years ending December 31, 2020 and
  20
       December 31, 2021 . . . as well as [the] estimated long-term annual earnings per
  21
       share and asset growth rates for the years ending December 31, 2022, December 31,
  22
       2023 and December 31, 2024, as confirmed by the senior management of Opus, and
  23
       estimated dividends per share for the years ending December 31, 2020 through
  24
       December 31, 2024, as provided by the senior management of Opus.”
  25
             35.   The Registration Statement also fails to disclose other information
  26
       given to Piper: the “earnings per share estimates for Pacific Premier for the years
  27
       ending December 31, 2020 and December 31, 2021 . . . as well as [the] estimated
  28
                                                7
                                          COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 8 of 14 Page ID #:8




   1   long-term annual earnings per share and asset growth rates for the years ending
   2   December 31, 2022, December 31, 2023 and December 31, 2024, as confirmed by
   3   the senior management of Pacific Premier, estimated dividends per share for the
   4   years ending December 31, 2020 through December 31, 2024, as provided by the
   5   senior management of Pacific Premier.”
   6         36.    The disclosure of projected financial information is material to
   7   reasonable stockholders because it provides them with a basis to analyze the
   8   projected future financial performance of the company, and allows stockholders to
   9   better understand the financial analyses performed by the company’s financial
  10   advisor in support of its opinion that the proposed transaction is fair.
  11         37.    Second, the Registration Statement omits material information
  12   regarding the financial analyses performed by Piper.
  13         38.    As to Piper’s Comparable Company Analyses, the Registration
  14   Statement fails to disclose the individual multiples and metrics for the other
  15   companies used by Piper in its financial analyses.
  16         39.    As to Piper’s Analysis of Precedent Transactions, the Registration
  17   Statement fails to disclose the individual multiples and metrics for the other
  18   transactions used by Piper in its financial analyses.
  19         40.    As to Piper’s Net Present Value Analysis of Opus, the Registration
  20   Statement fails to disclose: (a) the earnings per share estimates for Opus for the two
  21   years ending December 31, 2020 and December 31, 2021; (b) the estimated long-
  22   term annual earnings per share and asset growth rates for the three years ending
  23   December 31, 2022, December 31, 2023, and December 31, 2024; (c) the estimated
  24   dividends per share for the five years ending December 31, 2020, December 31,
  25   2021, December 31, 2022, December 31, 2023 and December 31, 2024; (d) Piper’s
  26   reasons for applying multiples ranging from 12.0x to 17.0x to the price to 2024
  27   earnings, and multiples ranging from 115% to 165% to the December 31, 2024
  28   tangible book value; (e) the individual inputs and assumptions from which the
                                                  8
                                            COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 9 of 14 Page ID #:9




   1   discount rates ranging from 9.0% to 13.0% were derived; and (f) the terminal values
   2   of the Company.
   3         41.    As to Piper’s Net Present Value Analysis of Pacific Premier, the
   4   Registration Statement fails to disclose: (a) the earnings per share estimates for
   5   Pacific Premier for the two years ending December 31, 2020 and December 31,
   6   2021; (b) the estimated long-term annual earnings per share and asset growth rates
   7   for the three years ending December 31, 2022, December 31, 2023, and December
   8   31, 2024; (c) the estimated dividends per share for the five years ending December
   9   31, 2020, December 31, 2021, December 31, 2022, December 31, 2023 and
  10   December 31, 2024; (d) Piper’s reasons for applying multiples ranging from 12.0x
  11   to 17.0x to the price to the 2024 earnings and multiples ranging from 160% to 235%
  12   to the December 31, 2024 tangible book value; (e) the individual inputs and
  13   assumptions from which the discount rates ranging from 9.0% to 13.0% were
  14   derived; and (f) the terminal values of Pacific Premier.
  15         42.    As to Piper’s Pro Forma Transaction Analysis, the Registration
  16   Statement fails to disclose: (a) the assumptions relating to transaction expenses,
  17   purchase accounting adjustments, and cost savings, and the adjustments for CECL
  18   accounting standards; (b) the earnings per share estimates for Opus and Pacific
  19   Premier for the years ending December 31, 2020 and December 31, 2021; (c) the
  20   estimated earnings per share growth rate for Opus and Pacific Premier for the years
  21   ending December 31, 2022 and December 31, 2023; (d) the extent to which the
  22   Proposed Transaction could be accretive to Pacific Premier’s estimated earnings per
  23   share in the four years ending 2020, 2021, 2022 and 2023; and (e) the extent to which
  24   the Proposed Transaction could be dilutive to Pacific Premier’s estimated tangible
  25   book value per share at close
  26         43.    An investment banker’s endorsement of the fairness of a transaction is
  27   material to stockholders as is the valuation methods used to arrive at that opinion,
  28   together with the key inputs and range of ultimate values produced by those analyses,
                                                 9
                                           COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 10 of 14 Page ID #:10




    1   all of which must be disclosed so as not to make the Registration Statement
    2   materially misleading.
    3         44.       Third, the Registration Statement fails to disclose the exchange ratio
    4   proposed by Party A in February or March 2019.
    5         45.       The failure to disclose the material information discussed above makes
    6   the Registration Statement as a whole false and misleading, as well as the following
    7   sections of the Registration Statement: (i) Background of the Merger; (ii) Opus’s
    8   Reasons for the Merger and Recommendation of Opus’s Board of Directors; and (iii)
    9   Opinion of Opus’s Financial Advisor.
   10         46.       The above-referenced information which was not disclosed, would have
   11   significantly altered the total mix of information available to the Company’s
   12   stockholders had it been disclosed as required.
   13

   14
                                                COUNT I

   15         Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9
   16                    Against the Individual Defendants and Opus
              47.       Plaintiff repeats and realleges the preceding allegations as if fully set
   17
        forth herein.
   18
              48.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the
   19
        Exchange Act, requires that proxy communications with stockholders shall not
   20
        contain “any statement which, at the time and in the light of the circumstances under
   21
        which it is made, is false or misleading with respect to any material fact, or which
   22
        omits to state any material fact necessary in order to make the statements therein not
   23
        false or misleading.” 17 C.F.R. § 240.14a-9.
   24
              49.       Defendants issued the Registration Statement with the intention of
   25
        soliciting stockholder support for the Proposed Transaction. Each of the Defendants
   26
        reviewed and authorized the dissemination of the Registration Statement and the use
   27
        of their name in the Registration Statement, which fails to provide critical
   28
                                                    10
                                               COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 11 of 14 Page ID #:11




    1   information regarding, among other things, the financial projections that were
    2   prepared by the Company and relied upon by the Board in recommending the
    3   Company’s stockholders vote in favor of the Proposed Transaction.
    4         50.       In so doing, Defendants made untrue statements of fact and/or omitted
    5   material facts necessary to make the statements made not misleading. By virtue of
    6   their roles as officers and/or directors, each of the Individual Defendants were aware
    7   of the omitted information but failed to disclose such information, in violation of
    8   Section 14(a). The Individual Defendants were therefore negligent, as they had
    9   reasonable grounds to believe material facts existed that were misstated or omitted
   10   from the Registration Statement, but nonetheless failed to obtain and disclose such
   11   information to stockholders as required.
   12         51.       The preparation of a Registration Statement by corporate insiders
   13   containing materially false or misleading statements or omitting a material fact
   14   constitutes negligence. Defendants were negligent in preparing and reviewing the
   15   Registration Statement. Defendants were also negligent in choosing to omit material
   16   information from the Registration Statement or failing to notice the material
   17   omissions in the Registration Statement upon reviewing it, which they were required
   18   to do carefully.
   19         52.       The misrepresentations and omissions in the Registration Statement are
   20   material to Plaintiff, who will be deprived of his right to cast an informed vote if
   21   such misrepresentations and omissions are not corrected prior to the vote on the
   22   Proposed Transaction. Plaintiff has no adequate remedy at law.
   23                                          COUNT II
   24                    Claim for Violation of Section 20(a) of the 1934 Act
   25                             Against the Individual Defendants
   26         53.       Plaintiff repeats and realleges the preceding allegations as if fully set
   27   forth herein.
   28
                                                    11
                                               COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 12 of 14 Page ID #:12




    1         54.    The Individual Defendants acted as controlling persons of Opus within
    2   the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of
    3   their positions as directors of Opus, and participation in and/or awareness of the
    4   Company’s operations and/or intimate knowledge of the incomplete and misleading
    5   statements contained in the Registration Statement filed with the SEC, they had the
    6   power to influence and control and did influence and control, directly or indirectly,
    7   the decision making of Opus, including the content and dissemination of the various
    8   statements that Plaintiff contends are materially incomplete and misleading.
    9         55.    Each of the Individual Defendants was provided with or had unlimited
   10   access to copies of the Registration Statement and other statements alleged by
   11   Plaintiff to be misleading prior to and/or shortly after these statements were issued
   12   and had the ability to prevent the issuance of the statements or cause the statements
   13   to be corrected.
   14         56.    In particular, each of the Individual Defendants had direct and
   15   supervisory involvement in the day-to-day operations of Opus, and, therefore, is
   16   presumed to have had the power to control or influence the particular transactions
   17   giving rise to the Exchange Act violations alleged herein, and exercised the same.
   18   The omitted information identified above was reviewed by the Board prior to voting
   19   on the Proposed Transaction. The Registration Statement at issue contains the
   20   unanimous recommendation of the Board to approve the Proposed Transaction. The
   21   Individual Defendants were thus directly involved in the making of the Registration
   22   Statement.
   23         57.    In addition, as the Registration Statement sets forth at length, and as
   24   described herein, the Individual Defendants were involved in negotiating, reviewing,
   25   and approving the Merger Agreement. The Registration Statement purports to
   26   describe the various issues and information that the Individual Defendants reviewed
   27   and considered. The Individual Defendants participated in drafting and/or gave their
   28   input on the content of those descriptions.
                                                  12
                                            COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 13 of 14 Page ID #:13




    1         58.    By virtue of the foregoing, the Individual Defendants have violated
    2   Section 20(a) of the Exchange Act.
    3         59.    As set forth above, the Individual Defendants had the ability to exercise
    4   control over and did control a person or persons who have each violated Section
    5   14(a) and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of
    6   their positions as controlling persons, these defendants are liable pursuant to Section
    7   20(a) of the Exchange Act. As a direct and proximate result of Individual
    8   Defendants’ conduct, Plaintiff will be irreparably harmed.
    9         60.    Plaintiff has no adequate remedy at law.
   10                                 PRAYER FOR RELIEF
   11         WHEREFORE, Plaintiff prays for judgment and relief as follows:
   12         A.     Preliminarily and permanently enjoining defendants and all persons
   13   acting in concert with them from proceeding with, consummating, or closing the
   14   Proposed Transaction;
   15         B.     In the event defendants consummate the Proposed Transaction,
   16   rescinding it and setting it aside or awarding rescissory damages;
   17         C.     Directing the Individual Defendants to disseminate a Registration
   18   Statement that does not contain any untrue statements of material fact and that states
   19   all material facts required in it or necessary to make the statements contained therein
   20   not misleading;
   21         D.     Declaring that defendants violated Sections 14(a) and/or 20(a) of the
   22   1934 Act, as well as Rule 14a-9 promulgated thereunder;
   23         E.     Awarding Plaintiff the costs of this action, including reasonable
   24   allowance for plaintiff’s attorneys’ and experts’ fees; and
   25         F.     Granting such other and further relief as this Court may deem just and
   26   proper.
   27                                     JURY DEMAND
   28         Plaintiff hereby requests a trial by jury on all issues so triable.
                                                   13
                                             COMPLAINT
Case 2:20-cv-03793-MWF-JEM Document 1 Filed 04/24/20 Page 14 of 14 Page ID #:14




    1

    2   Dated: April 24, 2020
    3

    4

    5
                                         TOSTRUD LAW GROUP, P.C.

    6                               By: /s/ Jon Tostrud
    7
                                        Jon Tostrud
                                        1925 Century Park East, Ste. 2100
    8                                   Los Angeles, CA. 90067
                                        Tel: (310) 278-2600
    9                                   Fax: (310) 278-2640
   10
                                        Email: jtostrud@tostrudlaw.com

   11                                     GAINEY McKENNA & EGLESTON
                                          Thomas J. McKenna
   12                                     501 Fifth Avenue, 19th Floor
                                          New York, NY 10017
   13                                     Tel: (212) 983-1300
                                          Fax: (212) 983-0383
   14                                     tjmckenna@gme-law.com
   15                                     Attorneys for Plaintiff
   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                            14
                                       COMPLAINT
